United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30896
                        Conference Calendar


MARK ANTHONY COUSINS,

                                         Petitioner-Appellant,

versus

ROBERT M. TAPIA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-746
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Mark Anthony Cousins, federal inmate #43109-019, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.         In

his petition, Cousins argued that the sentencing court

unconstitutionally varied the indictment, which charged Cousins

with violating 18 U.S.C. §§ 924(c) and 2113 (a) and (d).       He also

averred that his sentence should be modified pursuant to

Amendment 599 to the Sentencing Guidelines because the weapons

enhancement he received under U.S.S.G. § 2B3.1(b)(2) and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30896
                                  -2-

sentence he received for the 18 U.S.C. § 924(c) counts

constituted duplicative punishment for the same offense conduct.

     Cousins contends that his petition satisfied the criteria

established in Reyes-Requena v. United States, 243 F.3d 893 (5th

Cir. 2001), and that he was entitled to proceed under the

“savings clause” of 28 U.S.C. § 2255.       Cousins has not met his

burden of showing that he meets the requirements for filing a 28

U.S.C. § 2241 petition under the savings clause of 28 U.S.C.

§ 2255.   He has failed to point to a retroactively applicable

Supreme Court decision which establishes that he may have been

imprisoned for conduct that was not prohibited by law.      Nor has

he shown that his claims were foreclosed by circuit law at the

time of his conviction, appeal, or prior 28 U.S.C. § 2255 motion.

See id. at 903-04.    The true nature of Cousins’ claims is not

actual innocence; he is challenging the propriety of his

sentences.   Relief on such claims cannot be sought by way of a 28

U.S.C. § 2241 petition.     See Kinder v. Purdy, 222 F.3d 209, 211

(5th Cir. 2000).     Accordingly, the judgment of the district court

is affirmed.

     AFFIRMED.